Exhibit 10-AAac

 

AMENDMENT NUMBER 9 TO

TRANSFER AND ADMINISTRATION AGREEMENT

 

AMENDMENT NUMBER 9 TO TRANSFER AND ADMINISTRATION AGREEMENT (this “Amendment”),
dated as of March 7, 2005 among TECH DATA CORPORATION, a Florida corporation
(“Tech Data”), as collection agent (in such capacity, the “Collection Agent”),
TECH DATA FINANCE SPV, INC., a Delaware corporation headquartered in California,
as transferor (in such capacity, the “Transferor”), YC SUSI TRUST, a Delaware
statutory trust (“SUSI Issuer” (assignee of RECEIVABLES CAPITAL CORPORATION, a
Delaware corporation (“RCC”)), LIBERTY STREET FUNDING CORP., a Delaware
corporation, (“Liberty”), AMSTERDAM FUNDING CORPORATION, a Delaware corporation
(“AFC”), FALCON ASSET SECURITIZATION CORPORATION, a Delaware corporation,
(“Falcon” and collectively with the SUSI Issuer, Atlantic, Liberty, and AFC, the
“Class Conduits”), THE BANK OF NOVA SCOTIA, a banking corporation organized and
existing under the laws of Canada, acting through its New York Agency (“Scotia
Bank”), as a Liberty Bank Investor and as agent for Liberty and the Liberty Bank
Investors (in such capacity, the “Liberty Agent”), ABN AMRO BANK N.V., a banking
corporation organized and existing under the laws of the Netherlands and acting
through its Chicago Branch (“ABN AMRO”), as an AFC Bank Investor and as agent
for AFC and the AFC Bank Investors (in such capacity, the “AFC Agent”), JPMORGAN
CHASE BANK, N.A. (successor by merger to Bank One, N.A.), a national banking
association (“JPMorgan Chase”), as a Falcon Bank Investor and as agent for
Falcon and the Falcon Bank Investors (in such capacity, the “Falcon Agent”) and
BANK OF AMERICA, NATIONAL ASSOCIATION, a national banking association (“Bank of
America”), as agent for the SUSI Issuer, Liberty, AFC, Falcon, the SUSI Issuer
Bank Investors, the Liberty Bank Investors, the AFC Bank Investors and the
Falcon Bank Investors (in such capacity, the “Administrative Agent”), as a SUSI
Issuer Bank Investor, as agent for the SUSI Issuer and the SUSI Issuer Bank
Investors (in such capacity, the “RCC Agent”) and Lead Arranger, amending that
certain Transfer and Administration Agreement dated as of May 19, 2000, among
the Transferor, the Collection Agent, the Class Conduits (as defined thereunder)
and the Bank Investors (as amended to the date hereof, the “Original Agreement”
and said agreement as amended hereby, the “Agreement”).

 

WHEREAS, the Transferor has requested certain amendments be made to the Original
Agreement in respect of certain financial covenants set forth therein with
respect to the Collection Agent;

 

WHEREAS, the Agent, the Class Conduits, the Class Agents and the Bank Investors
on the terms and conditions set forth herein, consent to such amendments; and

 

WHEREAS, capitalized terms used herein shall have the meanings assigned to such
terms in the Original Agreement;

 

NOW, THEREFORE, in consideration of the premises and mutual covenants herein
contained, the parties hereto agree as follows:

 



--------------------------------------------------------------------------------

SECTION 1. Amendment to Section 5.5. Section 5.5 of the Original Agreement is
hereby deleted and replaced with the following:

 

“Section 5.5. Financial Covenants of the Collection Agent. At all times from the
date hereof to the later to occur of (i) the Termination Dates or (ii) the date
on which the Aggregate Net Investment has been reduced to zero, all accrued
Discount and Servicing Fees shall have been paid in full and all other Aggregate
Unpaids shall have been paid in full, in cash, unless the Administrative Agent,
each Class Conduit (so long as such Class Conduit holds any portion of the
Transferred Interest), each Class Agent and the Majority Investors shall
otherwise consent in writing, the Collection Agent hereby covenants and agrees
to observe and perform the financial covenants set forth on and as of the date
hereof in Section 8.13 of the Second Amended and Restated Credit Agreement dated
as of March 7, 2005 among Tech Data Corporation, each lender from time to time
party thereto, and Bank of America, N.A., as Administrative Agent, Swing Line
Lender and L/C Issuer (the “Credit Agreement”). No amendment, modification or
waiver of or to the Credit Agreement (including in respect of Section 8.13
thereof or in respect of the definition of any financial term or any method of
calculation thereunder), nor any termination or expiration of the Credit
Agreement, shall have any effect hereunder unless consented to by the
Administrative Agent, each Class Conduit (so long as such Class Conduit holds
any portion of the Transferred Interest), each Class Agent and the Majority
Investors. ”

 

SECTION 2. Conditions Precedent. This Amendment shall not become effective until
the day on which the Administrative Agent shall have received the following:

 

(a) A copy of this Amendment executed by each party hereto;

 

(b) A copy of the Resolutions of the Board of Directors of the Transferor and
Tech Data certified by its Secretary approving this Amendment and the other
documents to be delivered by the Transferor and Tech Data hereunder;

 

(c) A Certificate of the Secretary of the Transferor and Tech Data certifying
the names and signatures of the officers authorized on its behalf to execute
this Amendment and any other documents to be delivered by it hereunder (on which
Certificates the Class Conduits, the Class Agents, the Administrative Agent and
the Bank Investors may conclusively rely until such time as the Administrative
Agent shall receive from the Transferor and Tech Data a revised Certificate
meeting the requirements of this clause (c)).

 

SECTION 3. Representations and Warranties. The Transferor hereby makes to the
Class Investors, the Class Agents and the Administrative Agent, on and as of the
date hereof, all of the representations and warranties set forth in Section 3.1
of the Original Agreement. In addition, the Collection Agent and the Guarantor
hereby make to the Class Investors, the Class Agents and the Administrative
Agent, on the date hereof, all the representations and warranties set forth in
Section 3.3 of the Original Agreement.

 



--------------------------------------------------------------------------------

SECTION 4. Successors and Assigns. This Amendment shall bind, and the benefits
hereof shall inure to the parties hereof and their respective successors and
permitted assigns;

 

SECTION 5. Governing Law. THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK. THE TRANSFEROR HEREBY SUBMITS
TO THE NONEXCLUSIVE JURISDICTION OF THE UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF NEW YORK AND OF ANY NEW YORK STATE COURT SITTING IN THE
CITY OF NEW YORK FOR PURPOSES OF ALL LEGAL PROCEEDINGS ARISING OUT OF OR
RELATING TO THIS AMENDMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

 

SECTION 6. Severability; Counterparts. This Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which when taken together shall constitute one and the same instrument. Any
provisions of this Amendment which are prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

SECTION 7. Captions. The captions in this Amendment are for convenience of
reference only and shall not define or limit any of the terms or provisions
hereof.

 

SECTION 8. Ratification. Except as expressly affected by the provisions hereof,
the Original Agreement as amended by this Amendment shall remain in full force
and effect in accordance with its terms and ratified and confirmed by the
parties hereto. On and after the date hereof, each reference in the Original
Agreement to “this Agreement”, “hereunder”, “herein” or words of like import
shall mean and be a reference to the Original Agreement as amended by this
Amendment.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Amendment as of the date first written above.

 

TECH DATA FINANCE SPV, INC.,
as Transferor

By:

 

/s/ Charles V. Dannewitz

   

Name:

 

Charles V. Dannewitz

   

Title:

 

Senior Vice President and Treasurer

TECH DATA CORPORATION,
as Collection Agent

By:

 

/s/ Charles V. Dannewitz

   

Name:

 

Charles V. Dannewitz

   

Title:

 

Senior Vice President of Tax and Treasurer

YC SUSI TRUST

By:

 

Bank of America, National Association, as

Administrative Trustee of YC SUSI Trust

By:

 

/s/ Robert R. Wood

   

Name:

 

Robert S. Wood

   

Title:

 

Principal

 



--------------------------------------------------------------------------------

LIBERTY STREET FUNDING CORP.

By:

 

/s/ Bernard J. Angelo

   

Name:

 

Bernard J. Angelo

   

Title:

 

Vice President

AMSTERDAM FUNDING CORPORATION

By:

 

/s/ Bernard J. Angelo

   

Name:

 

Bernard J. Angelo

   

Title:

 

Vice President

FALCON ASSET SECURITIZATION
CORPORATION

By:

 

/s/ Maureen E. Marcon

   

Name:

 

Maureen E. Marcon

   

Title:

 

Authorized Signer

BANK OF AMERICA, NATIONAL ASSOCIATION, as Administrative Agent,
SUSI Issuer Agent and as a SUSI Issuer Bank Investor

By:

 

/s/ Robert R. Wood

   

Name:

 

Robert R. Wood

   

Title:

 

Principal

THE BANK OF NOVA SCOTIA, as Liberty
Agent and as a Liberty Bank Investor

By:

 

/s/ Norman Last

   

Name:

 

Norman Last

   

Title:

 

Managing Director

ABN AMRO BANK N.V., as AFC Agent
and as an AFC Bank Investor

By:

 

/s/ Michael McIntyre

   

Name:

 

Michael McIntyre

   

Title:

 

Vice President

By:

 

/s/ Kevin J. Hayes

   

Name:

 

Kevin J. Hayes

   

Title:

 

Director

JPMORGAN CHASE BANK, N.A. (successor by merger to Bank One, N.A.), as Falcon
Agent and as a Falcon Bank Investor

By:

 

/s/ Maureen E. Marcon

   

Name:

 

Maureen E. Marcon

   

Title:

 

Vice President

 